DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see pages 2-5, filed 29 December 2021, with respect to Claims 1, 8, and 10 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 1-15 has been withdrawn.
The prior art of record, Stuhler US 6,612,385, Watanabe et al. US 2011/0032733, Matsusue et al. US 2015/0207159, and Ballatine et al. US 2012/0326668, teach a method for operating a fuel cell arrangement, comprising: providing electrical energy in a circuit via a fuel cell; electrically connecting the circuit to the fuel cell via a DC-DC converter and a battery; starting-up the fuel cell; after starting-up the fuel cell, electrically disconnecting the battery from the circuit; and operating the DC-DC converter in a non-switched mode in order to supply at least one electrical consumer in the circuit with electric current provided by the fuel cell.
The prior art of record however is silent regarding the method comprising electrically connecting a battery to the circuit; operating the DC-DC converter in a switched mode while the battery is connected to the circuit; and after electrically disconnecting the battery from the circuit, operating the DC-DC converter in a non-switched mode in order to supply at least one electrical consumer in the circuit with electric current provided by the fuel cell.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 8, and 10, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method for operating a fuel cell arrangement, comprising, providing electrical energy in a circuit via a fuel cell,  electrically connecting the circuit to the fuel cell via a DC-DC converter, electrically connecting a battery to the circuit, starting-up the fuel cell, operating the DC-DC converter in a switched mode while the battery is connected to the circuit; after starting-up the fuel cell, electrically disconnecting the battery from the circuit,  and after electrically disconnecting the battery from the circuit, operating the DC-DC converter in a non-switched mode in order to supply at least one electrical consumer in the circuit with electric current provided by the fuel cell.
Regarding Claims 2-7, they depend from Claim 1.
Regarding Claim 9, it depends from Claim 8. 
Regarding Claims 11-15 and 21, they depend from Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 January 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836